SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 27, 2014 Date of Report (Date of earliest event reported) MAIDEN LANE JEWELRY, LTD. (Exact Name of Registrant as Specified in Its Charter) New York 49-6956015 (State or Other Jurisdiction of Commission File (I.R.S. Employer Incorporation or Organization) Number Identification No.) 64 West 48th Street, Suite 1107, New York, NY (Address of Principal Executive Offices) (Zip Code) 212-840-8477 Registrant’s telephone number, including area code Former Name:Romantique Ltd. (Former Name or former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 27, 2014, Maiden Lane Jewelry, Ltd. (formerly known as Romantique Ltd.) issued a press release announcing the launch of the ASPIRI™ Collection of complete diamond engagement rings. Item 9.01Financial Statements and Exhibits Press Release Issued on May 27, 2014 2 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 27, 2014 Maiden Lane Jewelry, Ltd. By: /s/Michael Wirth Name:Michael Wirth Title:Chief Executive Officer 3
